Citation Nr: 0720030	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  04-37 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
service-connected gout. 

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse





ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to April 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, which increased the rating for the 
veteran's service-connected gout from 20 percent to 40 
percent and increased the rating for the veteran's service-
connected hypertension from 10 percent to 20 percent.  

The veteran was afforded a video conference hearing before 
the undersigned Veterans Law Judge on April 19, 2006.  

The issues on appeal were last before the Board in July 2006 
when they were remanded for further development.  That 
development has now been completed and these issues are ready 
for appellate consideration. 



FINDINGS OF FACT

1.  The veteran has gout in his right elbow and left and 
right great toes, which is not totally incapacitating or 
manifested by weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring four or more times a year or a lesser number over 
prolonged periods.

2.  The veteran has full range of motion in his right elbow.

3.  With respect to the veteran's left great toe, the veteran 
is unable to actively extend or flex it and there is a 45 
degree valgus of the first metatarsal joint.  

4.  With respect to the veteran's right great toe, extension 
and flexion are to 20 degrees and there is a 10 degree valgus 
of the first metatarsal joint.  

5.  The veteran's hypertension is not manifested by diastolic 
pressure of predominately 120 mm. or greater.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
gout have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Codes 5002, 
5017 (2006).

2.  The criteria for an evaluation in excess of 20 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.14, 4.104, Diagnostic Code 7101 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2006), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006), are examined.  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete his claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Additionally, VA 
must indicate which portion of that information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished by 
letters dated in January 2003 and January 2007.  These 
letters also advised the veteran of the evidence and 
information required to establish entitlement to an increased 
evaluation, i.e. that his disabilities had increased in 
severity.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 484.

The veteran has been provided notice in accordance with 
Dingess/Hartman, albeit in an untimely fashion.  The Court in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued to 
recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  Despite any inadequate notice 
provided to the appellant, no prejudice results in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  Nonetheless, any 
possible prejudice due to the timing of notice was cured by 
subsequent readjudication of the issues on appeal in a March 
2007 Supplemental Statement of the Case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed Cir. 2006). 

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  See 
Pelegrini, 18 Vet. App. at 121.  In this case, the 
aforementioned notice letters from the RO generally advised 
the veteran to provide any evidence in his possession that 
pertained to his claims.

VCAA requires VA to assist the claimant in obtaining evidence 
necessary to substantiate a claim, 38 C.F.R. § 3.159(c), 
which includes providing a medical examination when such is 
necessary to make a decision on the claim.  In this case the 
record contains the veteran's service medical records, SSA 
disability claim records, VA medical records and all 
privately held records identified by the veteran.  The 
veteran did not request VA's assistance in obtaining any 
other records and has not identified the presence of any 
outstanding relevant records held by a private entity.  The 
veteran has been provided VA examinations in furtherance of 
substantiating his claims and further assessment is not 
necessary to make a decision on the appeal.

Based on the foregoing, VA satisfied its duties to the 
veteran.


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  





Gout

Pursuant to the provisions of Diagnostic Code 5017, gout is 
to be rated under the provision sof Diagnostic Code 5002.  
Under those provisions, gout warrants a 100 percent 
disability rating when there is evidence of an active process 
with constitutional manifestations associated with active 
joint involvement that is totally incapacitating.  A 60 
percent disability rating is warranted when there is less 
symptomatology than the criteria for a 100 percent rating but 
with weight loss and anemia productive of severe impairment 
of health or severely incapacitating exacerbations occurring 
four or more times a year or a lesser number over prolonged 
periods.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002 (2006).

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5002.  It is noted that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion and that 
the ratings for active process will not be combined with the 
residual ratings for limitation of motion or ankylosis; 
rather, the higher evaluation should be assigned.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5002.

Review of the medical evidence of record does not demonstrate 
that the veteran's service-connected gout is characterized as 
totally incapacitating or manifested by weight loss and 
anemia productive of severe impairment of health or severely 
incapacitating exacerbations occurring four or more times a 
year or a lesser number over prolonged periods such as to 
warrant a 40 percent disability rating.  

VA medical center records contain much evidence regarding the 
extent of the veteran's gout.  These records show that the 
veteran's gout affects his right elbow and the great toes of 
both feet.  These records show that the veteran's gout has 
caused him to miss some work, but also that the veteran is 
still able to jog.  In January 2003 and February 2007, the 
veteran was provided a VA examination to quantify the 
severity of his gout.  

In January 2003, the veteran reported having 6 to 7 flare-ups 
of gout per year, which would last 3 to 4 days, occurring 
more frequently in the left great toe.  Upon getting these 
flare-ups, the veteran stated that he had trouble walking.  
The examiner noted that the veteran did not have walking 
impairments unless he was having a flare-up.  The examiner 
diagnosed gout, not well-controlled on allopurinol and hallux 
valgus on both large toes.  
The February 2007 VA examiner noted that the veteran's gout 
affected his right elbow and both great toes, but that it 
mainly affected his left great toe.  The veteran reported 
missing about 20 to 25 days of work in the past year due to 
flare-ups, with each of the attacks lasting 3 to 4 days.  
Physical examination revealed that the veteran walked with a 
markedly antalgic gait, favoring his left foot.  Range of 
motion of the right elbow was from zero to 140 degrees.  The 
right elbow exhibited a thickened olecranon bursa that was 
not warm or tender.  Range of motion of the left great toe 
was absent.  There was marked erythema of the left first 
metatarsal joint.  The left great doe also exhibited a 45 
degree valgus of the first metatarsal joint.  Range of motion 
of the right toe was not indicated to be limited to any 
degree and there was lesser erythema of the right first 
metatarsal joint.  The right great toe exhibited a 10 degree 
valgus of the first metatarsal joint.  The veteran reported 
successful treatment with allopurinol and that he took 
analgesics during flare-ups. 

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a disability rating in excess of 40 
percent for gout.  The medical evidence of record 
demonstrates that the veteran has had symptoms of gout in his 
right elbow and great toes and has missed 20 to 25 days of 
work due to flare-ups; however, the evidence fails to show 
that the veteran's gout is totally incapacitating or 
manifested by weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring four or more times a year or a lesser number over 
prolonged periods.  It is noted that the veteran has 
experienced several episodes of gout per year; however, these 
episodes respond to medication and are not shown by the 
record to be incapacitating.  The veteran has never been 
hospitalized or prescribed bed rest for his gout.  Overall, 
the disability picture is more accurately reflected under the 
criteria for a 40 percent rating.  As such, it follows that 
the criteria for an evaluation in excess of 40 percent have 
not been met.

In reaching this decision, the Board has considered the 
veteran's and his spouse's contentions regarding his gout.  
The veteran has submitted that he experiences gout attacks 
six to seven times a year.  These statements alone, however, 
do not establish a higher rating for gout.  Although the 
record does support the contentions that the veteran 
experiences several episodes of gout per year, none of these 
have been characterized as incapacitating.

The Board has also considered whether a rating in excess of 
40 percent could be obtained by virtue of the veteran's gout, 
as measured by limitation of motion of the affected parts.  
As mentioned, the veteran's gout affects his right elbow and 
both of his great toes.

With respect to the veteran's big toes, the diagnostic codes 
for foot disabilities, Diagnostic Codes 5276 through 5284, do 
not include a diagnostic code specifically addressing 
limitation of motion or ankylosis of individual toes.  Thus, 
consideration was given to Diagnostic Codes 5280 (unilateral 
hallux valgus) and 5281 (severe unilateral hallux rigidus), 
which deal with disabilities of the great toes.  The VA 
medical records and VA examination reports indicate hallux 
valgus of both great toes as well as a total absence of range 
of motion of the left great toe.  In this regard, the Board 
notes that the maximum rating that could be assigned for the 
veteran's toes would be 10 percent for each toe.  38 C.F.R. 
§ 4.17a, Diagnostic Codes 5280, 5281 (2006).  Notably, an 
evaluation under 38 C.F.R. § 4.45 (2006) would only yield 10 
percent for both toes in the aggregate because the right and 
left toes are considered multiple involvements of the 
metatarsal joints of the lower extremities.  

With respect to the veteran's right elbow, if limitation of 
range of motion or some measure of impairment were shown, it 
could be evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5205 to 5213 (2006).  However, as shown above, there is no 
limitation or range of motion or any impairment of the right 
elbow demonstrated.  The February 2007 examination showed a 
full range of motion.  Accordingly, under the notes 
associated with Diagnostic Code 5002, the greatest evaluation 
that could be assigned is 10 percent for a major joint, such 
as the elbow.  See 38 C.F.R. § 4.45 (2006).  

With reference to evaluation of the separate manifestations 
of the veteran's gout in relation to each anatomical area 
affected, an evaluation in excess of 40 percent cannot be 
established.  As outlined above, the maximum evaluation that 
could be produced from combining a 10 percent evaluation for 
the left toe, a 10 percent evaluation for the right toe and a 
10 percent evaluation for the right elbow, would be 30 
percent.  See 38 C.F.R. § 4.26 (2006).  Accordingly, an 
evaluation in excess of 40 percent for the veteran's service-
connected gout is not attainable under this method of 
evaluation.  

Hypertension

A 40 percent evaluation requires diastolic pressure 
predominantly 120 or more.  A 60 percent evaluation requires 
Diastolic pressure predominantly 130 or more. Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken 2 or more times on at least 3 different days.  For 
purposes of this section, the term hypertension means that 
the diastolic blood pressure is predominantly 90 mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  38 
C.F.R. § 4.104, Code 7101 (2006). 

At the January 2003 examination, the examiner noted that the 
veteran was diagnosed as having hypertension, which was not 
fully controlled on medication.  At that time, his blood 
pressure measurements were 160/110, 164/108 and 166/110.  
With an eye towards 38 C.F.R. § 3.400 (2006), the Board has 
reviewed the blood pressure readings of record and has found 
none with a diastolic reading higher than 120 mm.  As such, 
there is no basis for an evaluation in excess of 20 percent 
at this time.


ORDER

Entitlement to an evaluation in excess of 40 percent for 
service-connected gout is denied. 

Entitlement to an evaluation in excess of 20 percent for 
service-connected hypertension is denied. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


